Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is cancelled. Claims 1 and 3-7 are pending.
With regards to claim 2, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendment. 
The following rejections are withdrawn in view of applicant’s amendments:
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017).
Claims 2 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018) in view of Reddy (US Patent: 6629096, issued: Sep. 30, 2003, filed: Aug. 9, 1999) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) and further in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017).
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018)  in view of Reddy (US Patent: 6629096, issued: Sep. 30, 2003, filed: Aug. 9, 1999) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017) in view of Parker, Jr. et al (US Application: US 2016/0224893, published: Aug. 4, 2016, filed: Sep. 22, 2014).
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018) in view of Reddy (US Patent: 6629096, issued: Sep. 30, 2003, filed: Aug. 9, 1999) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017) and in view of Paty (US Patent: 8380531, issued: Feb. 19, 2013, filed: Jul. 24, 2009).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018) in view of Reddy (US Patent: 6629096, issued: Sep. 30, 2003, filed: Aug. 9, 1999) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017) in view of Parker, Jr. et al (US Application: US 2016/0224893, published: Aug. 4, 2016, filed: Sep. 22, 2014) in view of Burgener (US Application: US 2006/0230008, published: Oct. 12, 2006, filed: Apr. 8, 2005).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (US Application: US 2019/0347319, published: Nov. 14, 2019, filed: May, 11, 2018) in view of Reddy (US Patent: 6629096, issued: Sep. 30, 2003, filed: Aug. 9, 1999) in view of Chen et al (US Application: US 2020/0007380, published: Jan. 2, 2020, filed: June 28, 2018) in view of Mars et al (US Application: US 2019/0156198, published: May 23, 2019, filed: Nov. 22, 2017) in view of Parker, Jr. et al (US Application: US 2016/0224893, published: Aug. 4, 2016, filed: Sep. 22, 2014) in view of Naito et al (US Application: US 2002/0065845, published: May 30, 2002, filed: May 17, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claims 1 and 7, the claimed “selecting question having a specific combination of document type ID, document configuration ID and question ID” does not appear supported by the specification. More specifically, as shown in Fig 4, the question content does not contain/have the document type ID, configuration ID and question ID and rather the question / question content is retrieved using the document type ID, document configuration ID, and question ID. 

With regards to claim 3-6, they depend upon the subject matter of issue in claim 1 and do not resolve the subject matter issues of claim 1; and thus are rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1 and 7, the claimed “calculating a similarity value between the past answer of the user stored in the one or more memory devices and the current answer from the user, the similarity value being calculated from at least one of : 1) a type of word and a frequency of appearance of the word; (2) a word n-pram of the answer content of the past answer and the answer content of the current answer; and (3) the type of word, the frequency of appearance of the word, and the word n-gram, including the synonyms of the word of the answer content of the past answer and the word of the answer content of the current answer”. Each of the occurrences of the term “word”, is indefinite in terms of the source where the word comes from. The examiner suggests the applicant clarify that the current and past answers each comprise words and subsequent references to the term “word” will reference the words from the current and past answers.

Additionally with regards to claims 1 and 7, the claimed “reading a past answer … with respect to the same specific combination of document type ID, document configuration ID and question ID” appears to include within the scope of the limitation that the IDs are field-names or values. According to the instant application’s specification, it appears that the specific combination should be ID values, when performing the claimed ‘reading the past answer’ step, and not the presence of the ID fields. Thus, the examiner recommends clarifying the IDs to ID values to resolve the issues.

With regards to claim 3-6, they depend upon the subject matter of issue in claim 1 and do not resolve the subject matter issues of claim 1; and thus are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-7 have been considered but are moot in view of rejections withdrawn and also new rejections applied as a result of the latest amendment. 

Notes
	The examiner recommends an interview to resolve the outstanding issues in the interest of potential allowability and also (upon resolving the outstanding 112 issues) linking the claimed selection step for the detail question to the document type value and the configuration id value from ‘the same specific combination’ by using the calculated ‘similarity value’ to determine the question ID to  reference and select the detail question.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178